ACCEPTED
                                                                                  04-15-00677-CV
                                                                      FOURTH COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                                                            12/4/2015 11:41:01 AM
                                                                                   KEITH HOTTLE
                                                                                           CLERK

                             NO. 04-15-00677-CV

                                     ***                         FILED IN
                                                          4th COURT OF APPEALS
                                                           SAN ANTONIO, TEXAS
                        IN THE COURT OF APPEALS           12/4/2015 11:41:01 AM
                       FOURTH DISTRICT OF TEXAS               KEITH E. HOTTLE
                           SAN ANTONIO, TEXAS                      Clerk


                                     ***

              HELEN A. MZYK, KARNES S4 MINERALS, L.P.,
                AND KARNES S4 MANAGEMENT, L.L.C.,

                                                     Appellants

                                       V.

      MURPHY EXPLORATION & PRODUCTION COMPANY—USA,

                                                     Appellee

                                     ***

           APPELLANTS’ UNOPPOSED MOTION TO EXTEND DEADLINE
                  FOR RESPONSE TO SHOW-CAUSE ORDER

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      Appellants, Helen A. Mzyk, Karnes S4 Minerals, L.P. and Karnes S4

Management, L.L.C. (“Mzyk”), respectfully present this Unopposed Motion to

Extend Deadline for Response to Show-Cause Order. Mzyk requests the Court to

extend their deadline for filing a response by 13 days, from December 17 to

December 30, 2015, for the following reasons:
                                            I.

        On December 2, 2015, the Court issued its Order requiring Mzyk to show

cause why this appeal should not be dismissed for want of jurisdiction. The Court

ordered Mzyk to file their response to the show-cause order by December 17,

2015.

                                           II.

        I am lead appellate counsel for Mzyk. I will be solely responsible for

preparing Mzyk’s response to the show-cause order. However, I am currently out

of the county and will not return to the USA until December 21, 2015. [Please see

accompanying letter filed on August 31, 2015 in No. 04-14-00905-CV; Escondido

Resources II, LLC v. Justapor Ranch Company, L.C.].

                                           III.

        I believe I can explain, to the Court’s satisfaction, that all issues and parties

have been finally resolved in this case and, therefore, the Court has jurisdiction

over this appeal. Because I am out of the country, however, I lack access to much

of the research/support materials needed to prepare a response that will succinctly

address the jurisdictional issue raised by the Court.         In addition, in the days

immediately following my return to the USA, we have the Christmas holidays and

I’ve        already       informed        my        one-person        staff       (office

manager/paralegal/secretary/proofreader) that she has off from December 22


                                            2
through December 27, and she has made plans with her family. Consequently, she

will be largely unavailable to assist with the response to the Court’s show-cause

order until December 28, 2015.

                                          IV.

      This Motion is unopposed.         I contacted counsel for Appellee who has

advised me that Appellee does not oppose this requested extension.

                                        Prayer

      Appellants, Helen A. Mzyk, Karnes S4 Minerals, L.P. and Karnes S4

Management, L.L.C., respectfully request the Court to grant this Motion in its

entirety; extend Appellants’ deadline for filing a response to the Court’s show-

cause order by 13 days, from December 17 to December 30, 2015; and award them

such other and further relief to which they are just entitled.

                                        Respectfully submitted,

                                        David P. Strolle, Jr.
                                        State Bar No. 19408700
                                        Granstaff, Gaedke & Edgmon, P.C.
                                        5535 Fredericksburg Road, Suite 110
                                        San Antonio, Texas 78229
                                        Telephone: (210) 348-6600, Ext. 203
                                        Facsimile: (210) 366-0892
                                        Email: dstrolle@caglaw.net

                                        Timothy Patton, P.C.
                                        14546 Brook Hollow Blvd. #279
                                        San Antonio, Texas 78232
                                        Telephone: (210) 832-0070
                                        Facsimile: (210) 579-1665

                                           3
                                   Email: tpatton@tp-pc.com


                             By:   /s/       Timothy Patton
                                             Timothy Patton
                                             State Bar No. 15633800

                                   ATTORNEYS FOR APPELLANTS


                           Certificate of Service

     I hereby certify that on December 4, 2015, I electronically filed the
foregoing Appellants’ Unopposed Motion to Extend Deadline for Response to
Show-Cause Order with the Clerk of the Court using the CM/ECF system which
will send notification of such filing to the following counsel of record for
Appellee, Murphy Exploration & Production Company—USA:
     Baker Botts LLP
     One Shell Plaza
     910 Louisiana
     Houston, Texas 77002-4995
     Telephone: (713) 229-1720
     Facsimile: (713) 229-1721
     Email: Macey.Stokes@bakerbotts.com
     Email: jason.newman@bakerbotts.com
     Email: justin.lipe@bakerbotts.com
     Email: meghan.mcelvy@bakerbotts.com


                                   /s/       Timothy Patton
                                             Timothy Patton




                                         4
                                                                                                         ACCEPTED
                                                                                                     04-14-00905-CV
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                                8/31/2015 1:57:06 PM
                                                                                                      KEITH HOTTLE
                                        Timothy Patton, P.C.                                                  CLERK
                                             ATTORNEY AT LAW

14546 BROOK HOLLOW #279                                                                    Board Certified
SAN ANTONIO, TEXAS 78232                                                                   Civil Appellate Law
TELEPHONE: (210) 832-0070                    August 31, 2015                               Texas Board of
FACSIMILE: (210) 579-1665                                                                  Legal Specialization



       Via E-File

       Mr. Keith E. Hottle
       Clerk, Fourth Court of Appeals
       300 Dolorosa, Suite 3200
       San Antonio, Texas 78205

                Re:     No. 04-14-00905-CV
                        Escondido Resources II, LLC v.
                        Justapor Ranch Company, L.C.

       Dear Mr. Hottle:

             I am lead appellate counsel for the Appellee, Justapor Ranch Company, L.C., in the
       above-referenced appeal.

             According to the Court’s online records, this appeal is ready to be set for
       submission.

              I would appreciate it if you would advise the Court that I will be out of the country
       from November 13 through December 21, 2015. This is a long-planned trip involving
       principally business matters (where I don’t control scheduling) and some vacation. I
       cannot cancel this trip without risking potentially adverse business consequences and
       incurring significant financial penalties.

             If the Court determines that this appeal is appropriate for oral submission, I would
       very much appreciate oral argument not being scheduled during the above dates or
       immediately after the return date.

                Thank you for your assistance.

                                                       Respectfully submitted,


                                                 /s/   Timothy Patton
                                                       Timothy Patton
                                                       State Bar No. 15633800
                                                       tpatton@tp-pc.com
Mr. Keith E. Hottle.
Page 2
August 31, 2015




cc:    Mr. James P. Keenan (via e-service)
cc:    Mr. J. Robin Lindley (via e-service)
cc:    Mr. Robert Dubose (via e-service)
cc:    Mr. Wallace B. Jefferson (via e-service)
cc:    Ms. Rachel A. Ekery (via e-service)
cc:    Ms. Kirsten Castaneda (via e-service)